LINDLEY R. POTEET and PATRICIA R. POTEET, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentPoteet v. CommissionerDocket No. 317-78.United States Tax CourtT.C. Memo 1979-123; 1979 Tax Ct. Memo LEXIS 400; 38 T.C.M. 562; T.C.M. (RIA) 79123; April 4, 1979, Filed Lindley R. Poteet and Patricia R. Poteet, pro se.  James M. Eastman, for the respondent.  QUEALYMEMORANDUM FINDINGS OF FACT AND OPINION QUEALY, Judge: Respondent determined a deficiency of $390 in the joint Federal income tax return of petitioners for the taxable year 1975.  The sole issue presented for our decision is whether petitioners are liable for the tax imposed on self-employment income under the provisions of sections 1401 and 1402.  11979 Tax Ct. Memo LEXIS 400">*401  FINDINGS OF FACT Some of the facts have been stipulated and are so found.  The stipulation of facts and exhibits attached thereto are incorporated herein by this reference.  Petitioners Lindley R. and Patricia R. Poteet, husband and wife, filed a joint Federal income tax return for the taxable year 1975.  At the time of the filing of the petition herein, petitioners resided in Mission Viejo, California.  2Petitioner's Internal Revenue Service Forms W-2 for the taxable year 1975 indicated that he earned wages of $6,181.50 while employed by R. M. Engineering Company and American Business Service Corporation.  Petitioner also worked as a free-lance mechanical designer for Baker Filtration, Inc., during 1975, thus receiving net earnings for self-employment in the amount of $5,926.  Petitioner paid no self-employment tax during the taxable year 1975.  Petitioner does not claim to be exempt from the self-employment tax, under section 1402(h).  In the notice of deficiency to petitioner for the taxable year 1975, respondent1979 Tax Ct. Memo LEXIS 400">*402  determined a deficiency of $390 in petitioner's income tax based upon the petitioner's liability for the self-employment tax.  3OPINION Petitioner earned net self-employment income of $5,926 in the taxable year 1975 and paid no self-employment tax on this income.  Petitioner claimed no exemption from the tax under section 1402(h).  The sole issue for decision is whether sections 1401 and 1402 are constitutional.  Petitioner contends that the self-employment tax is unconstitutional because some persons are exempt from the provisions of sections 1401 and 1402.  Petitioner also asserts that the self-employment tax violates his constitutional right of providing for his own retirement plan.  The courts have previously upheld the constitutionality of these statutes and the exemptions1979 Tax Ct. Memo LEXIS 400">*403  included therein.  ; ; ; ; ; ; . Sections 1401 and 1402 are in keeping with the acknowledged authority of Congress to provide for the overall public welfare through the Social Security Act.  ; ; , cert. denied, . Petitioner is liable for the payment of the tax on his income from self-employment. Decision will be entered for the respondent.Footnotes1. Unless otherwise indicated, all statutory references are to the Internal Revenue Code of 1954, as amended.↩2. Patricia R. Poteet is a petitioner herein only by virtue of having filed a joint return with her husband, Lindley R. Poteet, for the year in question.↩3. Respondent determined that petitioner was liable for self-employment tax in the amount of $468 on net self-employment income of $5,926.  The deficiency at issue is only $390 because respondent also determined that petitioner was entitled to additional transportation and home-office expense deductions in the respective amounts of $330 and $68 and an additional medical expense deduction of $14.↩